 



San Lotus Holding Inc.

3F B302C, No. 185 Kewang Road

Longtan Township, Taoyuan County 325

Taiwan (R.O.C.)

 

 

 

January 20, 2013

 

 

 

Lok Yee Holiday Limited

Attn: Tseng Chih Ying Chen

Shop No. 12, G/F, Tai On Court,

62-74 Shau Kei Wan Street East,

Shau Kei Wan, Hong Kong SAR

 

 

Re: Acquisition of Lok Yee Holiday Limited Letter of Intent

 

 

Dear Mrs. Chen:

 

This non-binding letter of intent (the “LOI”) sets forth our understanding of
the mutual intentions of the below parties regarding the proposed acquisition of
Lok Yee Holiday Limited, a Hong Kong corporation (“Lok Yee Holiday”), by San
Lotus Holding Inc., a Nevada corporation (“San Lotus”) (San Lotus and Lok Yee
Holiday may be referred to hereinafter individually as a “Party” and
collectively as the “Parties”).

 

1. Transaction Structure. San Lotus is a Securities and Exchange Commission
reporting company traded on the over-the-counter bulletin board under the ticker
symbol SLOT. The planned acquisition will be accomplished by San Lotus acquiring
a 100 percent ownership interest in Lok Yee Holiday (the “Acquisition”) from Lok
Yee Holiday’s shareholders, thereby making Lok Yee Holiday a wholly owned
subsidiary of San Lotus, in accordance with the terms of an executed definitive
stock purchase agreement (the “Stock Purchase Agreement”) to be negotiated by
the Parties. The Parties will jointly determine the optimum tax structure for
the transaction in order to best satisfy tax planning, regulatory and other
considerations.

 

2. Transaction Closing.  The Parties shall use their commercially best efforts
to close the Acquisition (the “Closing”) within 180 days of execution by both
Parties executing the LOI. Should the Parties be unable to close the transaction
within that time period, the timeline for Closing may be extended upon the
written agreement of both Parties.

 

3. Definitive Agreements.  The Parties shall commence preparation of the Stock
Purchase Agreement and any other necessary documents (together, the “Definitive
Agreements”) that will define the terms and other commitments contemplated by
the parties. The Definitive Agreements will contain the general provisions
outlined above in addition to the usual and customary representations and
warranties, covenants, conditions and indemnifications for a transaction of this
kind, including, but not limited to, tax and securities filings, and state and
local corporate filings.  

 



 

 

 

4. Due Diligence.  For a period of 180 days following execution of this LOI (the
“Due Diligence Period”), the Parties must comply with all reasonable requests to
review relevant information concerning themselves and any business entities they
are affiliated with, insofar as such requests are reasonably related to the
completion of the Acquisition. Upon the execution of this LOI by all Parties,
and subsequent request to or by a Party, the Parties shall mutually exchange the
following:

 

· all Financial Statements;

· history of financings and related documents;

· all employment contracts and consulting agreements;

· a list of all officers, key employees, directors, and advisors, with related
bios;

· a list and description of all assets;

· a list of all known liabilities and claims;

· a list of all licenses and certifications;

· Certificate of Incorporation (with any amendments thereto);

· all board minutes;

· bylaws (with any amendments thereto); and

· current shareholder list.

 

5. Audit Requirement. As a condition to entering into the Stock Purchase
Agreement, Lok Yee Holiday shall provide San Lotus with (i) fully audited
financial statements and accounts and (ii) demonstrate that the accounting
procedures in place at Lok Yee Holiday are in full conformity with the
expectations and requirements of San Lotus. Should either the audit report or
the accounting procedures or both fail to meet the expectations and requirements
of San Lotus, San Lotus shall be under no obligation to proceed with the
Acquisition.

 

6. Transaction Document Expenses.  Each Party shall be solely responsible for
all fees and expenses of the Parties’ agents, advisors, attorneys and
accountants with respect to the negotiation of this LOI, the negotiation and
drafting of the Definitive Agreements and, if the Definitive Agreements are
executed, the closing of the Transaction.

 

7. No Shop.  Until the closing of the Acquisition, or termination of
negotiations related to the Acquisition, Lok Yee Holiday may not enter into any
transaction or agreement related to the sale of Lok Yee Holiday or any of its
assets, or otherwise encumber or enter into an agreement that would encumber any
of the foregoing, or enter into any agreement outside of the ordinary course of
business or that would otherwise hinder the Parties’ rights or intentions under
this LOI.  

 

8. Confidentiality, Non-Disclosure and Subsequent Public Announcement. Neither
Party shall disclose to any other person (other than such party’s employees,
representatives and agents who are bound by confidentiality agreements or other
confidentiality obligations) the terms or conditions hereof or the fact that the
Acquisition is being contemplated by the Parties. Following the execution of
this LOI, San Lotus shall release a Form 8-K with the Securities and Exchange
Commission and a related press release regarding the LOI and the proposed
Acquisition. With the exception of the Form 8-K and press release described in
this section, the Parties agree not to issue any further press releases or make
any further public announcement regarding the Acquisition prior to the Closing
without prior written mutual consent of all Parties, except where a public
announcement is otherwise required by law. In addition, each of the Parties
hereto shall keep confidential each of the provision of this LOI and the
agreements referenced or contemplated herein and all information each party
obtains regarding the other party (collectively, the “Confidential
Information”), except if (a) the information is already a matter of public
record or knowledge; (b) the information may be necessary to a Party’s financial
or legal advisor(s) (subject to such party agreeing to be bound to the
non-disclosure covenants contained in this paragraph); or (c) such disclosure is
required by law. This covenant regarding Confidential Information shall
indefinitely survive the termination of this LOI or any Definitive Agreements.

 



 

 

 

9. Acknowledgments and Assent. The Parties acknowledge that they were advised to
consult with an independent attorney prior to signing this LOI and that they
have in fact consulted with counsel of their own choosing prior to executing
this LOI. The Parties agree that they have read this LOI and understand the
content herein and freely and voluntarily assent to all of the terms herein.  

 

10. Entire Agreement; Amendment; Counterparts. This LOI represents the entire
understanding of the Parties with respect to the terms of San Lotus’s proposed
acquisition of Lok Yee Holiday and supersedes all prior and/or contemporaneous
agreements, representations and understandings, whether written or oral. This
LOI may only be amended, modified or extended by a written agreement signed by
both Parties hereto. This LOI may not be assigned without the other Party’s
written consent. This LOI may be signed in two or more counterparts, any one of
which need not contain the signature of more than one Party, but all such
counterparts will constitute one and the same agreement.

 

We trust that these terms accurately reflect our understanding. If there are any
questions or comments regarding the same, please feel to contact me at your
convenience. Otherwise kindly execute this LOI acknowledging your agreement to
the terms outlined above.

 

 

 

 

Agreed and accepted by:

   

San Lotus Holding Inc.

a Nevada corporation

 

 

 

By:  /s/ Tseng Chih Ying Chen             

Name: Tseng Chih Ying Chen

Title: Chief Executive Officer

Lok Yee Holiday Limited

a Hong Kong corporation

 

 

 

By:  /s/ Tseng Chih Ying Chen             

Name: Tseng Chih Ying Chen

Title: Chief Executive Officer

 



 

 

 

